CLOPTON, J.-
— The estate of a decedent, wherever he may reside at the time of his death, and in however many different States portions of the property and assets may be situate, is one estate. Notwithstanding this unity of estate, if administrations are granted in the different States where the property is located, there is not unity of administration — they are separate and independent of each other. The ancillary administration is not the agent of the administration of the domicile, although the latter is the primary administration in the sense that, so far as the rights of distributees are concerned, the distribution of the personal estate is governed by the law of the domicile. Each administrator is accountable in the courts of the State of his appointment, and each administration must be settled where it is granted.
The presence of property — bona notdbilia — is the foundation, in the absence of residence, of jurisdiction for the grant of administration. Many, if not all of the States, having a due and proper regard for the obligation of the sovereignty to pro*447tect creditors and others interested, who are citizens or residents, have enacted laws regulating the administration of assets within their respective territorial jurisdictions, or prescribing conditions for the exercise, by the domiciliary representative, of his right and authority within such jurisdiction. And although, as a general rule, it is said personal property follows the person of the owner, simple-contract debts, for the purpose of granting administration, are regarded as having a situs in the State where the debtor resides.
The ancillary administrator alone has authority to collect the debts and receive the assets situate in the State -where the administration is granted. lie collects and receives them in his capacity of administrator generally. If it be conceded that, in the absence of prohibitory statutory provisions, a voluntary payment of a debt to the domiciliary representative, by a debtor residing in a different jurisdiction, there being no domestic administrator appointed, will be a good discharge, it is clear that, if a domestic administrator is appointed, the foreign administrator has no authority to collect the debt, and a voluntary payment to him would be no bar to a subsequent suit brought by the domestic administrator to recover the same debt.
Notvrithstanding such is the relation between the primary and auxiliary administrations, and such the authority of the ancillary, and the disability of the principal administrator, the title to all the personal property of the decedent is vested in the domiciliary representative for the ultimate purposes of administration — collecting and receiving the assets, paying the creditors, and making distribution, according to the law of the domicile, or to the provisions of the will, if there be one; and for the purpose of distribution, the locality of the. personal property, wherever situate, is regarded as at the domicile.— Wilkins v. Ellett, 9 Wal. 740. Accordingly, when the auxiliary administrator has fully paid the domestic creditors, the residue will, ordinarily, be transmitted to the administration of the domicile, for final distribution. “ The difficulty does not lie in any defect of title to the possession, but in a limitation or qualification of the general principles in respect to personal property, by the comity of nations, founded upon the policy of the foreign country to protect the interests of its home creditors.” The disability of the original administrator extends only to the remedy, as whoever sues must conform to the law of the forum. — Dixon v. Ramsay, 3 Cr. 319; Gayle v. Blackburn, 1 Stew. 429 ; Hutchins v. State Bank, 12 Metc. 425. On this principle, the principal administrator, having obtained the possession of notes, or other written evidences of debt, the transfer of which authorizes the assignee to sue in his own name, may sell and transfer them, and the transferree may maintain *448suit, in his own name, against the debtors, in the State of their domicile.— Wilkins v. Ellett, 108 U. S. 256. On the same principle, if a debtor, residing in a foreign country, comes within the jurisdiction of the appointment of the original administrator, so that he can be found for service of process, such debtor is suable there ; and a plea that he is liable to pay only to the administrator appointed at the place of his domicile, will not avail to defeat the action. — Story on Conf. of Laws, § 515, note 1 ; 3 Wins, on Ex’rs, 1663, notew; Merrill v. New Eng. L. Ins. Co., 103 Mass. 245. The original administrator may enforce by suit the payment of a debt due from a debtor in another State, the evidence of which is in his possession, when he can do so without being compelled to resort to the courts of the domicile of the debtor.
The applicability of this principle to corporations remains to be considered. A corporation has its domicile, as to debts due by it, in the State where it is chartered, for the reason, that “ there only can it be sued, or found for the service of process.” This general rule has an exception ; and a corporation, like a natural person, is suable wherever it can be found for the service of process, as provided by law. When, therefore, a corporation has voluntarily subjected itself to suit in anotherState, and apjoointed an agent there, upon' whom process may be legally served, as a condition of doing business, it has a domicile in such State for the purposes of suit, and can be foimd there for the service of process. — New Eng. Mu. L. Ins. Co. v. Woodworth, 111 U. S. 138.
In Huss v. Central Railroad & Banking Company, 66 Ala. 472, it was held, that a foreign corporation, having a known place of business in this State,- and an authorized agent upon whom process can be served, may plead the statute of limitations, in like manner as a domestic corporation, or resident citizen ; and that such foreign corporation is not absent from the State, in the meaning of the exception to the statute. Brickicll, C. J., says : “ There was continuous presence here, though the domicile of the corporation was in Georgia — continuous liability to suit, and all parties having claims against them were unembarrassed because their domicile was elsewhere.”
The case of th LaFayette Ins. Co. v. French, 18 How. 404, was an action brought on a judgment obtained in the State court of Ohio, against the company, which was incorporated under the law of Indiana, but did business in Ohio by its agent. The-statute of Ohio authorized service of process on such agent. The action was brought in the Federal Circuit Court for the District of Indiana. It is said: “Now, when this corporation sent its agent into Ohio, with authority to make con*449tracts of insurance there, the corporation must be taken to assent to the condition, upon which alone such business could be there transacted by them; that condition being, that an agent to make contracts should also be the agent of the corporation to receive service of process in suits on such contracts; and, in legal contemplation, the appointment of such an agent clothed him with power to receive notice, for and on behalf of the corporation, as effectually as if he were designated in the charter as the officer on whom process was to be served, or as if he had received from the president and directors a. power of attorney to that effect. . . . And we hold such a judgment,-, recovered after such notice, to be as valid as if the corporation had had its habitat within the State; that is, entitled to the same faith and credit in Indiana as in Ohio, under the constitution and laws of the United States.”
It New England L. Ins. Co. v. Woodworth, supra, the company, which was chartered in Massachusetts, was doing business in Illinois. Letters of administration were granted by the proper court in Illinois on the estate of the assured. The administrator commenced the action against the company in a court of the State, which was removed to the United States court. The statute of Illinois required every life-insurance company, not incorporated in Illinois, to appoint in writing a resident attorney, upon whom all lawful process might be served with like effect as if the company existed in that State, with a stipulation, that process served on the attorney should be of the same force and validity as if served on the company; and the statute provided, that service on such attorney shall be sufficient service on the company. Blatchford, J., says: “ In view of this legislation and the policy embodied in it, when this corporation, not organized under the laws of _ Illinois, has, by virtue of those laws, a place of business in Illinois, and a general agent there, and a resident attorney there for the service of process, and can be compelled to pay its debts thereby judicial process, and has issued a policy payable, on death, to an administrator, the corporation must- be regarded as having a domicile there, in the sense of the rule, that the debt on the policy is assets at its domicile, so as to uphold the grant of letters of administration.” The right of the Illinois administrator to maintain the suit was sustained, although the domicile of the assured was neither in Illinois nor in Massachusetts.
The administrator, appointed in New York, has never had possession of the policy, and has not commenced any suit against the defendant in that State. Upon the authorities cited, as well as on principle, we hold that, on the facts stated in the replication, the defendant had a domicile in this State, in the meaning that the debt on the policy is an asset at its domi*450cile; and that the defendant is suable in the courts of this State, as process could be and was served in the manner provided by the law. Such asset is subject to administration in this State.
The plaintiff, having been qualified as executrix by a court having jurisdiction, where the decedent had liis domicile at the time of issuing the policy, and at the time of his death, and having the title, and possession coming to her, has the right to collect the debt, if she is not compelled to resort to a suit in New York. Eor this purpose, she is authorized to bring and.maintain this action. The City Court having jurisdiction of the subject-matter and the parties, the judgment she has obtained is entitled to the same faith and credit in New York as in Alabama, notwithstanding an administrator had been appointed in New York. No such injustice can ensue as a double satisfaction, unless by the laches of the defendant. Judgment in this suit, and its payment, will operate to bar any subsequent action that may be brought by the New York administrator.— Wallace v. McConnell, 13 Pet. 136 ; Whipple v. Robbins, 97 Mass. 107; Whar. on Con. of Laws, § 626. “ The priority of suit will determine the right.”
We have not deemed it necessary to consider the distinction, made in some cases, in favor of the right of an executor over an administrator, appointed in one State, to collect debts due from debtors residing in another. As, in this State, letters testamentary must be granted before the executor is invested with any authority over the assets, we prefer to rest our decision on principles applicable alike to both.
The demurrer to the replication was properly overruled.
Affirmed.